 



Exhibit 10.1
AMENDMENT NO. 4 AND WAIVER
WITH RESPECT TO REVOLVING DIP CREDIT AGREEMENT
          This AMENDMENT NO. 4 AND WAIVER, dated as of December 28, 2007 (this
“Amendment”), is entered into by and among DURA OPERATING CORP., a Delaware
corporation, a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (the “Company”), DURA AUTOMOTIVE SYSTEMS, INC., a Delaware
corporation, a debtor and debtor in possession under Chapter 11 of the
Bankruptcy Code (“Holdings”), certain SUBSIDIARIES OF HOLDINGS AND COMPANY, each
a debtor and debtor in possession under Chapter 11 of the Bankruptcy Code, as
Guarantors, the lenders from time to time party to the Revolving DIP Credit
Agreement (as defined below) (the “Lenders”), GOLDMAN SACHS CREDIT PARTNERS
L.P., as Sole Book Runner, Joint Lead Arranger and Syndication Agent, GENERAL
ELECTRIC CAPITAL CORPORATION, as Administrative Agent (together with its
permitted successors in such capacity, the “Administrative Agent”) and as
Collateral Agent, and BARCLAYS CAPITAL, the investment banking division of
Barclays Bank PLC, as Joint Lead Arranger and Documentation Agent, and BANK OF
AMERICA, N.A., as Issuing Bank.
RECITALS:
          WHEREAS, the Company, Holdings, the Lenders, the Administrative Agent
and the other parties thereto have entered into that certain Senior Secured
Super-Priority Debtor in Possession Revolving Credit and Guaranty Agreement,
dated as of November 30, 2006 (as amended hereby and as further amended,
modified or restated from time to time, the “Revolving DIP Credit Agreement”).
Capitalized terms used but not defined in this Amendment shall have the meanings
that are set forth in the Revolving DIP Credit Agreement; and
          WHEREAS, the Company desires to amend the Revolving DIP Credit
Agreement to, among other things, extend the Maturity Date; and
          WHEREAS, the Company has requested that the Lenders (i) consent to
certain restructuring transactions to be consummated on or after the Effective
Date (as defined below), as described on Schedule I attached hereto (such
transactions, the “Canadian Restructuring Transactions”), (ii) upon the
effectiveness of the Canadian Restructuring Transactions, release the Canadian
Subsidiaries transferred pursuant to the terms of the Canadian Restructuring
Transactions (collectively, the “Transferred Credit Parties”) from their
obligations under Section 7 of the Revolving DIP Credit Agreement and from their
Obligations under the Collateral Documents and (iii) waive compliance with
certain provisions of the Revolving DIP Credit Agreement solely with respect to
permitting the Canadian Restructuring Transactions; and
          WHEREAS, concurrently with the execution of this Amendment, the
Company, Holdings, the Term Loan Administrative Agent, and the various lenders
under the Term Loan DIP Credit Agreement will have entered into that certain
Amendment No. 5 and Waiver to the Term Loan DIP Credit Agreement, dated as of
the date hereof (the “Term Loan DIP Fifth Amendment”); and
          WHEREAS, the Administrative Agent and the Lenders have agreed, subject
to the limitations and conditions set forth herein, to amend or otherwise modify
the Revolving DIP Credit Agreement, and to effect certain consents and waivers
as set forth herein.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
AMENDMENT AGREEMENT

 



--------------------------------------------------------------------------------



 



SECTION 1. CONSENTS AND WAIVERS
     1.1. Consent to Canadian Restructuring Transactions. As of the Effective
Date:
     (a) The Requisite Lenders hereby consent to the Company and its
Subsidiaries consummating the Canadian Restructuring Transactions, provided,
that no Default or Event of Default shall have occurred which is continuing or
would result upon giving effect to the Canadian Restructuring Transactions; and
further provided, that the Inventory and Accounts of such newly formed German
Partnership shall not be considered Eligible Inventory and Eligible Receivables.
The organizational and structural changes, asset transfers (including
intercompany obligations and indebtedness), transactions with affiliates,
issuance of Capital Stock by any Subsidiary and Investments pursuant to the
Canadian Restructuring Transactions and, in each case, to the extent set forth
on Schedule I, shall be deemed permitted for the purposes of Sections 5.10, 6.1,
6.2, 6.7, 6.9, 6.10 and 6.12 of the Revolving DIP Credit Agreement and
Sections 4.1(b)(iii), 4.1(b)(v), 4.4.1(a)(ii), 4.4.2(b)(i)(a) and 4.4.4 of the
Pledge and Security Agreement on and after the Effective Date, and the Company
and its Subsidiaries shall not be required to comply with any prior notice
requirements as set forth in the Credit Documents to consummate the Canadian
Restructuring Transactions. Upon consummation of each applicable step of the
Canadian Restructuring Transactions, in accordance with Section 5.10(d) of the
Revolving DIP Credit Agreement, the Company agrees to provide a Foreign
Collateral Agreement with respect to 66% of the Capital Stock of the newly
formed German partnership described on Schedule 1, which shall be a direct
Subsidiary of the Company following consummation of the Canadian Restructuring
Transactions, within 15 Business Days of the consummation of the Canadian
Restructuring Transactions (or such later date as agreed by the Collateral
Agent); and
     (b) The Requisite Lenders hereby acknowledge that the Administrative Agent
and the Collateral Agent are authorized, pursuant to Section 9.8(a) of the
Revolving DIP Credit Agreement, to release each Transferred Credit Party from
its Guaranty and to release the Liens upon the assets and Capital Stock of each
such Transferred Credit Party and Dura Holdings Germany GmbH; and
     1.2. Consent to Limited Amendment of the Final Order. As of the Effective
Date, the Administrative Agent and Lenders hereby consent to a modification of
the Final Order for the sole purpose of reducing the Carve-Out Cap (as defined
in paragraph 18 (iii) of the Final Order) from “$10,000,000” to “$5,000,000”.
SECTION 2. AMENDMENTS
     2.1. Amendments to the Revolving DIP Credit Agreement. As of the Effective
Date:
          (a) Section 1.1 (Definitions) of the Revolving DIP Credit Agreement is
hereby amended by inserting the following definition in such Section 1.1 in the
appropriate place to preserve the alphabetical order of the definitions in such
Section 1.1:
          “Fourth Amendment Effective Date” means December 28, 2007.”;
          (b) Section 1.1 (Definitions) of the Revolving DIP Credit Agreement is
hereby amended by replacing “December 31, 2007” in clause (i) of the definition
of “Maturity Date” with “January 31, 2008”;

          AMENDMENT AGREEMENT   2    

 



--------------------------------------------------------------------------------



 



          (c) Section 1.1 (Definitions) of the Revolving DIP Credit Agreement is
hereby amended by replacing the parenthetical in clause (e) in the definition of
“Eligible Receivables” with the following:
“(25% in respect of Ford Motor Company (including any of its affiliates and
subsidiaries), or an Account Debtor whose securities are rated Investment
Grade)”;
          (d) Section 1.1 (Definitions) of the Revolving DIP Credit Agreement is
hereby amended by deleting the definition of “Maximum Credit” in its entirety
and replacing it in its entirety with the following:
““Maximum Credit” means, at any time, the least of (i) the Revolving Commitments
in effect at such time, (ii) the Borrowing Base at such time, or
(iii) $48,000,000.”;
          (e) Section 2.6 (Use of Proceeds) of the Revolving DIP Credit
Agreement is hereby amended by adding the following sentence after the final
sentence thereof:
“Notwithstanding the generality of the foregoing limitations on the use of
proceeds, no portion of the proceeds of any Credit Extension and no Credit
Extension shall be used (i) (other than in an aggregate amount not to exceed
$500,000) to refinance, repay, cash collateralize, back to back, replace or
otherwise support all or any part of any of the synthetic letters of credit
under the Term Loan DIP Credit Agreement or (ii) to pay any principal amounts
due under the Term Loan DIP Credit Agreement.”;
          (f) Section 2.18 (Making or Maintaining LIBOR Loans) of the Revolving
DIP Credit Agreement is hereby amended by adding the following sentence prior to
(a) thereof:
“Notwithstanding anything in any Credit Document to the contrary, including but
not limited to this Section 2.18, Section 2.9 hereof, or any other provision of
this Agreement, as of the Fourth Amendment Effective Date (i) all Loans shall
automatically be deemed to be Base Rate Loans, (ii) no Loans may be made as, or
converted to, LIBOR Loans and (iii) any Funding Notice or
Conversion/Continuation Notice given by Company with respect to such Loans shall
be deemed to be rescinded by Company.”;
          (g) Section 5.1(o) (Financial Statements and Other Reports) of the
Revolving DIP Credit Agreement is hereby amended by deleting clause (i) in its
entirety and replacing it in its entirety with the following:
“(i) In addition, commencing with the delivery of a Borrowing Base Certificate
for the week ending January 4, 2008, Company shall deliver, not later than four
(4) Business Days after the last day of each week, a Borrowing Base Certificate
as of the end of such weekly period (containing available updated figures for
Eligible Receivables on a weekly basis and containing available updated figures
for Eligible Inventory as of the most recent month end) executed by an
Authorized Officer of Company. Together with each delivery of a Borrowing Base

          AMENDMENT AGREEMENT   3    

 



--------------------------------------------------------------------------------



 



Certificate, Company shall deliver an accounts receivable aging, an accounts
receivable roll-forward, an inventory summary (by type and location), an
accounts payable aging and such other information as Administrative Agent may
request, all in form and substance satisfactory to Administrative Agent.”;
           (h) Section 5.1 (Financial Statements and Other Reports) of the
Revolving DIP Credit Agreement is hereby amended by inserting after
Section 5.1(o) a new Section 5.1(p) as follows:
“(p) not later than 2:00 pm (New York time) on Friday of each week, an updated
rolling cash flow forecast for the following 13-week period (in substantially
similar form to that provided to the Administrative Agent on the Fourth
Amendment Effective Date).”;
           (i) Section 5 (Affirmative Covenants) of the Revolving DIP Credit
Agreement is hereby amended by inserting after Section 5.14 a new Section 5.15
as follows:
“Section 5.15. New Term Loan DIP Commitment Letter. On or before January 21,
2008, the Company shall have procured a commitment from a Person or Persons
reasonably acceptable to the Administrative Agent which would provide for an
extension or refinancing of the Term Loan DIP Credit Agreement on terms
reasonably acceptable to the Lenders.”;
          (j) Section 6.8(a) (Minimum EBITDA) of the Revolving DIP Credit
Agreement is hereby amended by inserting a new row (immediately below the
existing last row) into the table found in such Section as follows:

                                         Period   Minimum EBITDA
Fourth Amendment Effective Date — January 31, 2008
  Not Being Tested

           (k) Section 6.8 (Financial Covenants) of the Revolving DIP Credit
Agreement is hereby amended by inserting after Section 6.8 (b), a new
Section 6.8(c) as follows:
          “(c) Excess Availability.
(i) From the Fourth Amendment Effective Date through January 10, 2008, Company
shall have Excess Availability of at least $25,000,000; and
(ii) Beginning on January 11, 2008 and thereafter, Company shall have Excess
Availability of at least $20,000,000.”; and
           (l) Section 8.1(c) (Events of Default) of the Revolving DIP Credit
Agreement is hereby amended by inserting “, Section 5.1(p)(to the extent such
failure is not remedied or waived within 2 days), Section 5.15 (to the extent
such failure is not remedied or waived within 3 days)” immediately after the
words “Section 5.1(o)”.

          AMENDMENT AGREEMENT   4    

 



--------------------------------------------------------------------------------



 



SECTION 3. AMENDMENT FEE
     3.1. Amendment Fee. The Borrower shall pay to the Administrative Agent for
the account of each consenting Lender for which the Administrative Agent shall
have received an executed signature page hereto an amendment fee (the “Amendment
Fee”) in an amount equal to 1.00% of the aggregate outstanding Revolving
Commitment provided by each such consenting Lender, which fee shall be fully
earned, due and payable on the Effective Date.
SECTION 4. CONDITIONS PRECEDENT TO EFFECTIVENESS
     4.1. Effectiveness of Waivers and Consents. The effectiveness of the
waivers, consents and amendments set forth in Sections 1 and 2 hereof is subject
to the satisfaction, or waiver, of the following conditions on or before the
date hereof (the “Effective Date”):
          (a) the Administrative Agent shall have received this Amendment, duly
executed by each of the Credit Parties, the Administrative Agent and each
Lender;
          (b) the Administrative Agent shall have received the Term Loan DIP
Fifth Amendment, in form and substance reasonably satisfactory to the
Administrative Agent, duly executed by each of the parties thereto, and the
“Effective Date”, as defined therein, shall have occurred concurrently with the
Effective Date;
          (c) the Administrative Agent shall have received a rolling 13-week
cash-flow forecast commencing January 1, 2008 for Holdings and its Subsidiaries,
in form and substance reasonably satisfactory to the Administrative Agent, and
such additional documents, instruments and information as the Administrative
Agent may reasonably request;
          (d) counsel to the Administrative Agent shall have engaged, at the
Company’s reasonable expense, a financial advisor on terms reasonably
satisfactory to the Administrative Agent;
          (e) the representations and warranties set forth in Section 5 hereof
shall be true and correct in all material respects as of the Effective Date;
          (f) the Borrower shall have paid to the Administrative Agent the
Amendment Fee; and
          (g) the Bankruptcy Court shall have approved, pursuant to one or more
Orders in form and substance reasonably satisfactory to the Administrative
Agent, (i) the terms of this Amendment, (ii) the payment of all fees and
expenses required to be paid by the Borrower hereunder or under the Credit
Agreement, including, without limitation, the Amendment Fee set forth in
Section 3 above, and (iii) the continuing Super Priority Nature of Obligations
and Lenders’ Liens as set forth in Section 2.24 of the Credit Agreement and as
more fully set forth and/or provided for in the Orders.

          AMENDMENT AGREEMENT   5    

 



--------------------------------------------------------------------------------



 



SECTION 5. REPRESENTATIONS AND WARRANTIES
     5.1. Representations and Warranties. The Company and each other Credit
Party hereby represents and warrants that:
          (a) Corporate Power and Authority. Subject to entry of the Bankruptcy
Court Order(s) described in Section 4.1(g) above, each Credit Party has all
requisite corporate power and authority to enter into this Amendment and to
carry out the transactions contemplated hereby in all material respects, and
perform its obligations under the Revolving DIP Credit Agreement and the other
Credit Documents, in each case in all material respects.
          (b) Authorization of Agreements. Subject to entry of the Bankruptcy
Court Order(s) described in Section 4.1(g) above, the execution and delivery of
this Amendment has been duly authorized by all necessary corporate or equivalent
action on the part of each Credit Party that is a party thereto.
          (c) No Conflict. Subject to entry of the Bankruptcy Court Order(s)
described in Section 4.1(g) above, the execution and delivery by each Credit
Party of this Amendment does not and will not (a) violate any provision of any
material law or any material governmental rule or regulation applicable to
Holdings or any of its Subsidiaries, any of the Organizational Documents of
Holdings or any of its Subsidiaries, or any order, judgment or decree of any
court or other agency of government in any jurisdiction binding on Holdings or
any of its Subsidiaries; (b) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Material Contract
of Holdings or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral Agent, on behalf of Secured Parties, and the
Liens securing the Term Loan Obligations); or (d) require any material approval
of stockholders, members or partners or any material approval or material
consent of any Person under any Material Contract of Holdings or any of its
Subsidiaries, except for such material approvals or material consents which will
be obtained on or before the Effective Date and disclosed in writing to Lenders
and such material approvals or material consents required to be obtained in the
ordinary course of business.
          (d) Governmental Consents. Subject to entry of the Bankruptcy Court
Order(s) described in Section 4.1(g) above, no action, consent or approval of or
notice to, registration or other action by any Governmental Authority is
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by each Credit Party of the Revolving DIP
Credit Agreement and the other Credit Documents.
          (e) Binding Obligation. This Amendment has been duly executed and
delivered by each Credit Party that is a party thereto and is the legally valid
and binding obligation of such Credit Party, and subject to entry of the
Bankruptcy Court Order(s) described in Section 4.1(g) above, enforceable against
such Credit Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.
          (f) Incorporation of Representations and Warranties From Revolving DIP
Credit Agreement. The representations and warranties contained in Section 4
(Representations and Warranties) of the Revolving DIP Credit Agreement are and
will be true, correct and complete in all material respects on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete in all material
respects on and as of such earlier date.

          AMENDMENT AGREEMENT   6    

 



--------------------------------------------------------------------------------



 



          (g) Absence of Default. No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by this
Amendment that would constitute an Event of Default or a Default.
SECTION 6. ACKNOWLEDGMENT AND CONSENT
          (a) Each of Holdings and certain Subsidiaries of the Company has
(i) guaranteed the Obligations and (ii) created Liens in favor of Lenders on
certain Collateral to secure its obligations under the Revolving DIP Credit
Agreement and the Collateral Documents subject to the terms and provisions of
the Revolving DIP Credit Agreement and the Collateral Documents. Each of
Holdings and certain Subsidiaries of the Company who have guaranteed the
Obligations are collectively referred to herein as the “Credit Support Parties”,
and the Revolving DIP Credit Agreement and the Collateral Documents are
collectively referred to herein as the “Credit Support Documents”.
          (b) Each Credit Support Party hereby acknowledges that it has reviewed
the terms and provisions of the Revolving DIP Credit Agreement and this
Amendment and consents to the amendment and waiver of the Revolving DIP Credit
Agreement effected pursuant to this Amendment. Each Credit Support Party hereby
confirms that each Credit Support Document to which it is a party or otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Credit Support Documents the payment and performance of all “Obligations”
under each of the Credit Support Documents, as the case may be (in each case as
such terms are defined in the applicable Credit Support Document), including
without limitation the payment and performance of all such “Obligations” under
each of the Credit Support Documents, as the case may be, in respect of the
Obligations of the Company now or hereafter existing under or in respect of the
Revolving DIP Credit Agreement and the Collateral Documents.
          (c) Each Credit Support Party acknowledges and agrees that any of the
Credit Support Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited by the
execution or effectiveness of this Amendment.
          (d) The Company and each Credit Support Party acknowledges and agrees
that, except as expressly provided herein, nothing in the Revolving DIP Credit
Agreement, the Pledge and Security Agreement, this Amendment or any other Credit
Document shall be deemed to constitute an amendment to or waiver of any Default
or Event of Default, or an indication of the Administrative Agent’s or Lender’s
willingness to amend or waive, any other provisions of the Credit Documents.
SECTION 7. MISCELLANEOUS
          (a) Binding Effect. This Amendment shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of the Lenders.
          (b) Severability. In case any provision in or obligation hereunder
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

          AMENDMENT AGREEMENT   7    

 



--------------------------------------------------------------------------------



 



          (c) Reference to Revolving DIP Credit Agreement. On and after the
Effective Date, each reference in the Revolving DIP Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import referring to
the Revolving DIP Credit Agreement, and each reference in the other Credit
Documents to the “Revolving DIP Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Revolving DIP Credit Agreement shall mean
and be a reference to the Revolving DIP Credit Agreement as amended by this
Amendment.
          (d) Effect on Credit Agreement. Except as specifically amended by this
Amendment, the Revolving DIP Credit Agreement and the other Credit Documents
shall remain in full force and effect and are hereby ratified and confirmed.
          (e) Execution. The execution, delivery and performance of this
Amendment shall not, except as expressly provided herein, constitute a waiver of
any provision of, or operate as a waiver of any right, power or remedy of any
Agent or Lender under, the Revolving DIP Credit Agreement or any of the other
Credit Documents.
          (f) Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
          (g) APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF LAWS OTHER THAN
THOSE OF THE STATE OF NEW YORK.
          (h) Counterparts; Telecopied Signatures. This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or other electronic transmission shall be deemed to be an original
signature hereto.
          (i) Credit Document. This Amendment is a Credit Document.
[The remainder of this page is intentionally left blank.]

          AMENDMENT AGREEMENT   8    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                  DURA AUTOMOTIVE SYSTEMS, INC.
DURA OPERATING CORP.
DURA SPICEBRIGHT, INC.
ADWEST ELECTRONICS, INC.
ATWOOD AUTOMOTIVE, INC.
ATWOOD MOBILE PRODUCTS, INC.
CREATION GROUP HOLDINGS, INC
CREATION GROUP, INC.
CREATION GROUP TRANSPORTATION, INC.
CREATION WINDOWS, INC.
DURA AUTOMOTIVE SYSTEMS CABLE OPERATIONS, INC.
DURA AUTOMOTIVE SYSTEMS OF INDIANA, INC.
DURA GLOBAL TECHNOLOGIES, INC.
KEMBERLY, INC.
MARK I MOLDED PLASTICS OF TENNESSEE, INC.
SPEC-TEMP., INC.
UNIVERSAL TOOL & STAMPING COMPANY, INC.
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        

[SIGNATURE PAGE TO AMENDMENT No. 4]

 



--------------------------------------------------------------------------------



 



                  DURA SHIFTER L.L.C.    
 
                By: DURA OPERATING CORP.,
Its: SOLE MEMBER    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        
 
                DURA AIRCRAFT OPERATING COMPANY, LLC    
 
                By: DURA OPERATING CORP.,
Its: SOLE MEMBER    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        
 
                DURA BRAKE SYSYEMS, L.L.C.    
 
                By: DURA OPERATING CORP.,
Its: SOLE MEMBER    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        
 
                DURA CABLES NORTH LLC    
 
                By: ATWOOD AUTOMOTIVE, INC.,
Its: SOLE MEMBER    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        

[SIGNATURE PAGE TO AMENDMENT No. 4]

 



--------------------------------------------------------------------------------



 



                  DURA CABLES SOUTH LLC    
 
                By: ATWOOD AUTOMOTIVE, INC.,
Its: SOLE MEMBER    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        
 
                DURA FREMONT L.L.C.
DURA GLADWIN L.L.C.
DURA MANCELONA L.L.C.
DURA SERVICES L.L.C.
   
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        

[SIGNATURE PAGE TO AMENDMENT No. 4]

 



--------------------------------------------------------------------------------



 



                  CREATION WINDOWS, LLC
KEMBERLY, LLC    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        
 
                AUTOMOTIVE AVIATION PARTNERS, LLC    
 
                By: DURA AIRCRAFT OPERATING COMPANY, LLC,
Its: MANAGING MEMBER
 
                By: DURA OPERATING CORP.,
Its: SOLE MEMBER    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        
 
                DURA G.P.    
 
                By: DURA OPERATING CORP.,
Its: MANAGING GENERAL PARTNER    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        

[SIGNATURE PAGE TO AMENDMENT No. 4]

 



--------------------------------------------------------------------------------



 



                  TRIDENT AUTOMOTIVE, L.P.    
 
                By: TRIDENT AUTOMOTIVE LIMITED,
Its: GENERAL PARTNER    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        
 
                TRIDENT AUTOMOTIVE, L.L.C.    
 
                By: TRIDENT AUTOMOTIVE CANADA, CO.,
Its: MANAGING MEMBER    
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        
 
                PATENT LICENSING CLEARINGHOUSE L.L.C.    
 
                By: MARK I MOLDED PLASTICS OF TENNESSEE, INC.,
Its: SOLE MEMBER
 
           
 
  By:
Name:   /s/ Theresa Skotak
 
   
 
  Title:        

[SIGNATURE PAGE TO AMENDMENT No. 4]

 



--------------------------------------------------------------------------------



 



            DURA AUTOMOTIVE CANADA ULC
      By:   /s/ Theresa Skotak         Name:   Theresa L. Skotak        Title:  
Vice President        DURA AUTOMOTIVE SYSTEMS (CANADA), LTD.
      By:   /s/ Theresa Skotak         Name:   Theresa L. Skotak        Title:  
President        DURA OPERATING CANADA LP, by its general partner,
DURA AUTOMOTIVE SYSTEMS OF INDIANA, INC.
      By:   /s/ Theresa Skotak         Name:   Theresa L. Skotak        Title:  
Vice President        DURA AUTOMOTIVE BRITISH COLUMBIA, ULC f/k/a DURA ONTARIO,
INC.
      By:   /s/ Theresa Skotak         Name:   Theresa L. Skotak        Title:  
Vice President        DURA CANADA LP, by its general partner, DURA
AUTOMOTIVE BRITISH COLUMBIA, ULC f/k/a DURA ONTARIO, INC.
    By:   /s/ Theresa Skotak         Name:   Theresa L. Skotak        Title:  
Vice President     

[SIGNATURE PAGE TO AMENDMENT No. 4]

 



--------------------------------------------------------------------------------



 



            DURA HOLDINGS ULC
      By:   /s/ Theresa Skotak         Name:   Theresa L. Skotak        Title:  
Vice President        DURA HOLDINGS CANADA LP, by its general partner,
DURA HOLDINGS ULC
      By:   /s/ Theresa Skotak         Name:           Title:           TRIDENT
AUTOMOTIVE LIMITED
      By:   /s/ Theresa Skotak         Name:           Title:           TRIDENT
AUTOMOTIVE CANADA CO.
      By:   /s/ Theresa Skotak         Name:           Title:        

[SIGNATURE PAGE TO AMENDMENT No. 4]

 



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent, Collateral Agent, and a Lender
      By:   /s/ Jack F. Morrone         Name:   Jack F. Morrone        Title:  
Duly Authorized Signatory     

[SIGNATURE PAGE TO AMENDMENT No. 4]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA,
as a Lender under the Revolving DIP Credit Agreement
      By:   /s/ Thomas M. Merron         Name:   Thomas M. Merron       
Title:   Senior Vice President        BARCLAYS BANK PLC,
as a Lender under the Revolving DIP Credit Agreement
      By:   /s/ Diane Rolfe         Name:   Diane Rolfe        Title:  
Director        MERRILL LYNCH CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS
FINANCIAL SERVICES INC.,
as a Lender under the Revolving DIP Credit Agreement
      By:   /s/ Edward Shuster         Name:   Edward Shuster        Title:  
Assistant Vice President        WACHOVIA BANK, N.A.,
as a Lender under the Revolving DIP Credit Agreement
      By:   /s/ Robert Strack         Name:   Robert Strack        Title:  
Managing Director     

[SIGNATURE PAGE TO AMENDMENT No. 4]

 